972 F.2d 1354
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Teodulo S. SAQUISAME, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3232.
United States Court of Appeals, Federal Circuit.
June 10, 1992.

Before RICH, PAULINE NEWMAN and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Teodulo S. Saquisame petitions for review of the decision of the Merit Systems Protection Board, Docket No. SE0831910578I1, dismissing his appeal on the ground that his claim is barred by the doctrine of res judicata.   We affirm.

DISCUSSION

2
On July 26, 1983, the Office of Personnel Management (OPM) denied Saquisame's application for a retirement annuity.   Saquisame did not appeal OPM's determination to the Board until August 8, 1986.   On October 15, 1986, an Administrative Judge (AJ) dismissed Saquisame's appeal because Saquisame failed to establish good cause for the three year delay in appealing to the Board.   See 5 C.F.R. § 1201.22(c).   On petition for review to the Board, Saquisame explicitly claimed his untimeliness was attributable to the fact that he had not received OPM's reconsideration decision until 1986.   The Board denied Saquisame's petition for review without discussion.


3
Saquisame then appealed here.   On October 15, 1987, we granted the government's motion to remand the case to the Board to consider Saquisame's claim that he did not receive OPM's reconsideration decision in 1983.  Saquisame v. Office of Personnel Management, No. 87-3396 (Fed.Cir.1987).   On April 12, 1988, an Administrative Judge determined that Saquisame timely received OPM's July 26, 1983, reconsideration decision and again dismissed Saquisame's appeal for failure to establish good cause for the three year delay in appealing to the Board.   The Board denied Saquisame's petition for review.   On February 16, 1989, we affirmed the Board's decision.   Saquisame v. Office of Personnel Management, 868 F.2d 1278 (Fed.Cir.1989) (Table).


4
On September 2, 1991, Saquisame sent a letter to the Board seeking reconsideration of its earlier decision.   Saquisame provided several reasons why he had delayed in appealing OPM's denial to the Board.   The AJ ordered Saquisame to show cause why the appeal should not be dismissed on the ground of res judicata.   Saquisame failed to respond.   Determining that Saquisame was attempting to appeal the matter previously adjudicated by the Board, the AJ dismissed the appeal as barred by the doctrine of res judicata.   On January 17, 1992, the initial decision became the final decision of the Board.


5
Saquisame's claim raises factual and legal arguments that either were brought or should have been brought before the Board in his earlier appeal.   Any attempt to relitigate the same claim in a subsequent appeal is barred by the doctrine of res judicata.   See Spears v. Merit Sys. Protection Bd., 766 F.2d 520, 523 (Fed.Cir.1985).   We discern no error in the AJ's decision that Saquisame's appeal was barred by the doctrine of res judicata.